Citation Nr: 1133524	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from June to December 1993, from October 2001 to October 2002, and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Decision Review Officer at a hearing held at the RO in May 2006.  In February 2007, the Veteran testified before the undersigned at a videoconference.  This case was previously before the Board and was remanded for additional development in August 2007, December 2008, and May 2010.  

In an August 2010 statement, the Veteran raised the issue of entitlement to service connection for a skin disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The Veteran's complaint of sleep problems have been diagnosed as sleep apnea, and the preponderance of the evidence shows that his sleep apnea is not related to military service or to service-connected depression.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, to include as a qualifying chronic disability; or a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding service connection were accomplished in May 2004 and October 2004.  Additional letters sent to him in March 2007 and September 2007 included notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that these letters were issued after the initial rating decision, the Board notes that the claim was thereafter readjudicated by way of supplemental statements of the case, to include in May 2011.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA, and private treatment records have been obtained and he has been provided with VA examinations.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was also provided hearings related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ fully explained the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the in-service incurrence of his claimed disability and the continuity of symptoms since service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance is required.

Finally, this case was remanded by the Board in February 2007, December 2008, and May 2010 for additional development to include obtaining outstanding treatment records and VA examinations with nexus opinions.  There has been substantial, if not full, compliance with the Board's prior remands.  VA has satisfied its duties to notify and assist the Veteran and any errors committed were not harmful to the essential fairness of the proceedings.  As such, he will not be prejudiced by a decision on the merits of his claim.

Service Connection 

The Veteran seeks service connection for a sleep disorder.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for direct service connection.  Further, lay persons are competent to report objective signs of illness. Id.

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi- symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, presumptive service connection is warranted for brucellosis; campylobacter jejuni; coxiella burnetii (Q fever); malaria; mycobacterium tuberculosis; nontyphoid salmonella; shigella; visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records are negative for a diagnosis of sleep apnea.  On a Report of Medical History completed in connection with an August 1992 enlistment examination, the Veteran reported having frequent trouble sleeping.  Sleep apnea was not diagnosed.  The Veteran also reported having frequent trouble sleeping on his enlistment examination for his period of active service that began in December 2003.  Two treatments notes dated in December 2003 and January 2004 show findings of insomnia.

Post-service VA and private treatment records show complaints of sleeping problems and treatment for sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea-hypopnea syndrome following a VA sleep study in March 2005.  He was afforded VA examinations in October 2005, November 2005, and January 2006; however, the examiners did not specifically address the etiology of his current sleep apnea.

At the Veteran's May 2006 hearing, he testified that prior to entering service in 1993 he only had the "average insomnia" and minor trouble falling asleep, but after he was discharged his sleeping problems increased.  He testified that he began to have weird dreams that caused him to awaken and check the locks on his doors.  His wife also informed him that when he slept he made a "horrible noise."  He further reported that he continues to have difficulty sleeping.  At the Veteran's February 2007 videoconference hearing before the undersigned, he contended that his sleep apnea was related to environmental toxins that he encountered during his tour in Iraq.

In a January 2007 letter, Dr. Schmidt, a private physician stated that the Veteran reported he began having insomnia in 2004 after returning home from Iraq and was later diagnosed with sleep apnea.  Dr. Schmidt did not provide an opinion regarding the etiology of the sleep apnea.  

At a VA examination in May 2008, a VA examiner reviewed the claims file, conducted a physical examination, and took a history from the Veteran.  The examiner opined that the Veteran's symptoms of insomnia during service were likely due to or part of his depression and anxiety [disorders].  The examiner further stated that she would have to resort to mere speculation to relate the in-service complaints of insomnia to sleep apnea, as the Veteran did not report any other symptoms during service to suggest sleep apnea.  The examiner stated that the first reported symptoms suggestive of sleep apnea were on the Veteran's November 2004 claim for compensation.  

At a VA psychiatric evaluation conducted in December 2008, a VA examiner attempted to discuss the relationship between the Veteran's service-connected major depression and his sleep apnea, but did not provide a clear opinion on whether there was a causal connection between the two disorders.  While the examiner indicated that the Veteran's depression and sleep apnea were "comorbid" and the effects of these two disorders could not be separated, the Board notes that the term "comorbid" does not denote a causal relationship.  Furthermore, the examiner did not have access to the Veteran's claims files.  For this reason, the Board remanded the claim in December 2008, to obtain another medical opinion on whether an etiologic relationship existed between the Veteran's sleep apnea and service-connected depression.  

At a VA examination conducted in March 2009, the Veteran reported that his wife noted problems with his snoring and gasping for breath in December 2003 or December 2004.  He also described his current symptoms to the examiner.  Following a discussion of the Veteran's history, the examiner confirmed the diagnosis of sleep apnea.  The examiner opined that the Veteran clearly had insomnia during service but these symptoms were related to his problem with anxiety and depression.  The examiner indicated that there were no objective findings that would indicate the onset of sleep apnea was during the Veteran's period of active service.  However, the examiner failed to provide an opinion on the relationship between the Veteran's sleep disorder and his service-connected depression, and referred, without discussing, to the "separate psychiatric opinion."  For this reason, the Board remanded the claim yet again for another medical opinion regarding the relationship between the Veteran's sleep apnea and service-connected depression.  

At a VA examination in August 2010, a VA examiner reviewed the claims file in its entirety.  After highlighting significant findings in the record, the examiner opined that it is unlikely that the Veteran's sleep apnea syndrome is caused or aggravated by his psychiatric disorder.  The examiner supported his opinion with a detailed clinical rationale.

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against this claim.  Inasmuch as the Veteran's service records show that he served in Southwest Asia, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  The record does not present a sound medical basis for concluding that his claimed sleep disorder is a manifestation of an undiagnosed illness or qualifying chronic disability associated with his Persian Gulf War service.  The Veteran's sleep disorder is currently attributed to a known diagnosed illness- obstructive sleep apnea and sleep apnea is not among the recognized medically unexplained multi-system illnesses.  Accordingly, the claimed disability is not a "qualifying chronic disability" and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.

Turning to the elements necessary to establish service connection on a direct and secondary basis, the element of a current disability (obstructive sleep apnea) is indisputably established.  The preponderance of the evidence, however, shows that sleep apnea did not manifest during active service and is not etiologically related to service; or to a service-connected depression disability.  In this respect, the Board notes that the March 2009 VA examiner opined that, based on the clinical record and the Veteran's subjective report of onset of pertinent symptoms; the current sleep apnea syndrome did not have its onset in service and is not otherwise related to service.  This examiner also indicated that the insomnia the Veteran experienced during service was a symptom of his anxiety and depression.  The August 2010 examiner opined that the Veteran's sleep apnea syndrome is neither caused nor aggravated by his service-connected psychiatric disorder.  These opinions are probative as the examiners carefully reviewed the pertinent medical history of the Veteran, conducted a physical examination, and provided clear opinions with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no other medical opinions to the contrary.

The Board notes that the Veteran has reported a continuity of disturbed sleep since service.  Indeed, his service records show complaints of insomnia.  He also avers that his sleep apnea is causally related to his service-connected depression disability.  While he is competent to report observable symptoms such as disturbed sleep, a diagnosis of obstructive sleep apnea and the etiology thereof, requires medical expertise.  While lay evidence may be competent to describe the onset or continuity of some of the symptoms of obstructive sleep apnea (e.g. gasping for air while sleeping), the Board finds that a determination of the etiology of this disorder is not the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Thus, the Veteran's lay contention as to the etiology of his current sleep apnea, whether it be his military service or his service-connected depression, is outweighed by the more probative VA opinions that were provided in March 2009 and August 2010.  Therefore, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b).  Service connection for sleep apnea is denied.  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


